Citation Nr: 1146519	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-06 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent, to include the issue of a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) Nashville, Tennessee.

The Veteran has claimed entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) determined that a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  However, as set forth below, the claim for a total schedular rating has been granted, so the matter of a TDIU is moot.  


FINDING OF FACT

The Veteran's PTSD causes total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 


Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Veteran has been assigned a 50 percent rating under Diagnostic Code 9411.  The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  Psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 


danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

In conjunction with his claim, the Veteran was afforded a VA examination in September 2007.  The claims file was reviewed.  It was noted that the Veteran was under ongoing treatment by VA for his PTSD.  Although he was in therapy, he was still having depression, social withdrawal, and apathy.  He was taking Trazadone for sleep issues.  The Veteran related that he was depressed a lot and did not feel like going any activities.  He reported that he sat around most of the time.  He had no hobbies or leisure activities, but had a girlfriend who was supportive.  He confirmed having feelings of hopelessness, helplessness, worthlessness, feeling of guilt, antenergia, amotivational disposition, and a diminished sex drive.  He related that he had family relationships.  The Veteran indicated that he had not worked since 1992 due to his PTSD and arthritis.  He had suicidal thoughts at times.  Mental status examination revealed that the Veteran was casually dressed and unshaven.  His psychomotor activity was unremarkable, but fatigued.  His speech was clear; however, he responded to query with scant voluntary content.  He was cooperative and friendly toward the examiner.  He became more relaxed during the interview.  He answered questions that were asked, but did not volunteer much additional information.  He was able to perform serial sevens, but could not spell a word forward and backward.  He was oriented in all spheres.  He presented some suicidal ideation, but no plan.  There were no delusions.  He understood the outcome of his behavior and had insight.  He had sleep impairment and he felt tired during the day.  He had some auditory hallucinations as well as visual hallucinations.  His behavior was appropriate.  He had panic attacks 2-3 times per month where he was scared, could not breathe, and had a raving heart.  He indicated that there were flashbacks of Vietnam.  His impulse control was good and there were no episodes of violence.  The diagnosis was PTSD and his GAF was 50.  

The September 2007 VA examiner provided an opinion that the Veteran had total social and occupational impairment due to PTSD.  He stated that his social support was limited and he isolated himself.   He had no pro-social activities.  Also, he had not worked in over 10 years.  

VA medical records dated from 2005-2010 generally support the VA examination findings and reflect GAF scores ranging from 45-48.  In particular, a May 2008 VA record indicated that the Veteran was severely impaired with depression almost every day with suicidal ideation on his worse days.  His anxiety was incapacitating and normal human contact was sometimes impossible due to his anxiety.  Further, a September 2010 medical record by the same examiner as in 2008 (his treating examiner) stated that the Veteran was prevented from any productive employment due to his PTSD, as evidenced by his low GAF score of 45.

During the course of the appeal, the Veteran's GAF scores have ranged from 45 to 50, indicative of serious symptoms including suicidal ideation, as well as serious impairment in social, occupational or school functioning, as explained by the VA examiners.  While his overall his functioning has exhibited some fluctuation during the appeal period, it has been shown to be totally disabling.  In that regard, the September 2007 VA examiner provided an opinion that the Veteran had total social and occupational impairment due to PTSD as his social support was limited, he isolated himself, he had no pro-social activities, and he had not worked in over a decade.  Health professionals are experts and are presumed to know the 


requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

In viewing the cited criteria for a 100 percent rating, the Veteran does not have gross impairment in thought processes or communication.  He suffers from auditory and visual hallucinations.  His behavior is not grossly inappropriate; he was appropriate on examination.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene.  He is oriented to time and place.  The Veteran has demonstrated some memory impairment, but he does not have memory loss for names of close relatives, own occupation, or own name.  He does have some cognitive deficits on his testing during mental status examination.  The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board finds that the Veteran meets the criteria for a 100 percent rating, if afforded the benefit of the doubt.  All of the listed PTSD symptoms for a 100 percent rating are not shown; however, the VA examiner who performed the VA examination stated that the Veteran was totally impaired.  The VA examiner cited in the two specific VA outpatient records supported that finding.  

In sum, the overall conclusion that the Veteran is totally disabled due to PTSD has been indicated.  In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet App. 49 (1990).  In this case, in affording the benefit of the doubt, the Veteran meets the 


criteria for a 100 percent rating for PTSD, based on the overall conclusions indicated in the medical evidence, as set forth above. 


ORDER 

Entitlement to a 100 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


